Citation Nr: 0206414	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  96-23 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a neck injury for the period prior to April 
10, 1996.

2.  Entitlement to an increased initial rating for residuals 
of a neck injury, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1983 to June 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The March 1996 rating decision granted service 
connection for residuals of a neck injury, and assigned a 10 
percent evaluation, effective from April 17, 1990.  During 
the pendency of the appeal, a May 1996 rating decision 
increased the evaluation for the disability at issue to 30 
percent, effective from April 10, 1996.  

In a decision dated December 11, 1997, the Board, in 
pertinent part, denied a rating in excess of 10 percent for 
residuals of a neck injury prior to April 10, 1996, and a 
rating in excess of 30 percent for residuals of a neck 
injury, thereafter.  The veteran duly appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (formerly United States Court of Veterans Appeals) 
(Court) .  In an Order dated July 26, 1999, the Court granted 
a joint motion for partial remand and to stay further 
proceedings, vacated the Board's decision in relevant part, 
and remanded the two issues to the Board for another 
decision, taking into consideration matters raised in its 
order.  A copy of the court order and the joint motion have 
been filed in the veteran's claims folder.  

The veteran's claim was remanded by the Board for further 
development in February 2000.  


FINDINGS OF FACT

1.  With pain on motion during flare-ups taken into 
consideration, the medical evidence of record indicates that 
the residuals of a neck injury were productive of functional 
impairment equivalent to no more than severe limitation of 
motion of the cervical spine from April 17, 1990.

2.  No unusual or exceptional disability factors have been 
presented.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating of 30 
percent for residuals of a neck injury from April 17, 1990 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5290 (2001).

2.  The criteria for an increased initial rating in excess of 
30 percent for residuals of a neck injury have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5290.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claims.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations regarding increased 
ratings for neck disabilities in the SOC.  The VA has no 
outstanding duty to inform.

The record contains post service private medical reports, and 
the veteran has been afforded multiple VA examinations of the 
disability at issue.  The RO sent a letter to the veteran in 
February 2000 requesting that he sign and return release 
forms in order that the RO could request medical records from 
the veteran's private physician and from his chiropractor.  
The veteran failed to respond.  VA's duty to assist veterans 
in the development of their claims is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A veteran 
cannot remain passive when he has information vital to his 
claim.  Id.  The Board is unaware of any additional relevant 
evidence that is obtainable.  The Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  In the circumstances of this case, a 
remand to have the RO apply the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the matters before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected residuals of a neck injury at issue.  
The Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
veteran's service-connected residuals of a neck injury, 
except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The medical evidence of record reveals that initial post 
service VA examination, in August 1988, showed full range of 
motion and no abnormality of the neck.  The diagnoses 
included subjective pain of the neck.

On VA examination in October 1989 the veteran's neck was not 
discussed.  

A report of findings was received from the veteran's 
chiropractor in August 1990.  The report is undated.  The 
chiropractor noted that the veteran had spasm and general 
soreness of the neck and into both shoulders.  All ranges of 
motion were painful but normal, except left side bending 
which was restricted to 30 degrees and right side bending 
which was restricted to 10 degrees.  Several tests of the 
neck indicated that muscular spasm was present.  X-rays of 
the neck revealed no bony problems such as tumors, fractures 
or malformations.  The front view of the neck revealed a 
suggestion of minor variation of posture which seemed to 
extend from the middle of the back.  In the side view, the 
normally expected curvature was not present.  All discs and 
vertebrae appeared to be normal.  There was some suggestion 
that there were abnormal biomechanics in the neck when it was 
flexed or extended.  The evidence of that was the unevenness 
of the gliding joints of the articular pillar.  The 
impression was chronic, recurrent neck strain complicated by 
nerve route entrapment and irritation, showing as pain in 
both shoulders.  That was further complicated by muscular 
spasm, and swelling of the paravertebral soft tissues of the 
neck.

The veteran saw his chiropractor in December 1990 for neck 
pain with radiation into the shoulders.  The veteran reported 
that it hurt to swallow and that when lying on his side the 
pain radiated to the low back.  The veteran reported that the 
problem was getting worse.  On examination the veteran's 
carriage and mannerisms reflected pain.  The veteran would 
not turn his neck, and general trunk motions were reduced.  
X-rays of the neck revealed no obvious bony problems.  The 
intervertebral discs were well preserved.  There was some 
modest erosion of portions of the articular pillar.  There 
was a loss of normally expected lordosis which was noted to 
be common in this type of situation.  The diagnoses included 
acute exacerbation of cervical strain; cervicobrachial 
syndrome, including nerve root entrapment of the C-4 and C-5 
cervical nerves; and spasm of the cervical musculature 
especially the splenius muscles and the upper trapezius 
muscles on the left.

VA examination in April 1991 revealed no gross deformity of 
the cervical spine on examination.  The veteran kept his neck 
"kind of straight or erect."  He claimed tenderness to 
palpation especially distally at the level of C7.  He also 
complained of tenderness of the trapezius muscles, 
bilaterally.  On range of motion testing, the veteran moved 
his neck a few degrees backward and stopped due to pain.  The 
veteran also only moved his neck a few degrees in flexion and 
lateral motion and stopped, complaining of pain.  Rotation to 
the right and left was approximately 30-35 degrees.  While 
lying down he had approximately 45 degrees of rotation, 
bilaterally.  X-rays of the cervical spine were normal.  The 
impression was history of injury to the head in 1986 and 
subjective neck pain.  

The veteran submitted letters dated in August 1993 and June 
1995 from his private neurologist.  The neurologist stated 
that the veteran had chronic neck pain due to a neck injury 
in service.

The veteran was afforded a VA examination in May 1995.  He 
had full range of motion in the cervical spine except for 
some mild limitation of forward flexion.  He described some 
dull aching pain in the lower part of his neck, when flexing 
his neck laterally to either side.  The impression was 
chronic neck pain, without evidence of myelopathy.  The 
examiner opined the veteran's history was not consistent for 
particular radiculopathy and an electromyograph (EMG) study 
was normal.  The same VA examiner stated in July 1995 that 
the veteran's neck problem did not appear to be causing him 
any disability, other than possibly disturbed sleep due to 
pain.  

On VA examination in April 1996, the veteran complained of 
pain on movement of the neck, particularly side to side, but 
on any movement other than keeping his neck upright.  He 
complained of headaches, sometimes two to three hours after 
he started working.  He reported a considerable amount of 
difficulty in sleeping and complained of sleep deprivation 
due to his neck pain.  On examination there was a permanent 
flexion to the right as well as rotation of the neck to the 
right and also a slight amount of forward flexion up to 10 
degrees.  Forward flexion was approximately 12 degrees and 
extension backward was 18 degrees.  Lateral flexion was to 10 
degrees to the left and 10 degrees to the right.  Rotation to 
the left was 15 degrees and rotation to the right was 10 
degrees.  All of these movements produced pain in the neck.  
There was a decrease in pinprick sensation along the 
paravertebral muscles of the neck.  There was some slight 
amount of loss of muscle tissue or tenderness in the area 
between C6-7 and T1.  Cervical spine X-rays revealed abnormal 
alignment of the posterior spinous process of C2, with 
respect to the remainder of the cervical spine, characterized 
as possibly representing a developmental anomaly.  There was 
no evidence of recent bony trauma or significant 
osteoarthritis.  The diagnosis was sprain/strain of the 
musculature and the cervical vertebrae.

The veteran was afforded a VA orthopedic examination in 
October 2000.  The VA examiner noted that he had reviewed the 
veteran's claims file prior to examining the veteran.  The 
veteran reported that he had worked for an engineering 
consultant firm until 1993, except for two periods of about 
six months when he was laid off.  It was noted that from 1994 
until present, the veteran had worked as a correctional 
officer.  The veteran complained of musculoskeletal pain in 
the neck.  He stated that he had difficulty in locating the 
pain in his neck.  He indicated that numbness could extend to 
both shoulders, arms and fingertips, and to both hands and 
all the fingers.  He reported that the numbness could also 
extend into the lower back and into both legs, all the way 
down to the toes.  The veteran noted that the pain in his 
neck was always present.  He mentioned that his neck pain 
interfered with sleep and that once he woke up he had 
difficulty going back to sleep. 

On examination, the veteran was reluctant to move his 
cervical spine.  The veteran had 10 degrees of total flexion.  
He would not bend more than 10 degrees and bitterly 
complained of pain.  Extension was 20 degrees, and the last 
10 degrees were painful.  Right lateral bend was 15 degrees.  
Left lateral bend was 10 degrees.  Right lateral rotation was 
20 degrees.  Left lateral rotation was 15 degrees, and the 
last 10 degrees of those movements were painful.  The 
examiner did not force movements because the veteran started 
complaining of excruciating pain after about 10 degrees of 
the movements in all directions in the neck.  There was no 
weakness of the muscles of the neck.  The veteran was tender 
over the entire cervical spine, more so from about C3 to 
about T1 level.  The veteran was also tender in the 
paraspinal muscle area and the muscle appeared to be somewhat 
tense on palpation.  The diagnoses included cervical spine 
osteoarthritis with possible degenerative disc pressing on 
the nerve roots.  MRI scan was subjective of a bulging disc 
at C5-6 level.  The examiner opined there was no neurological 
deficit in the arms, but that the shoulder and neck pain, 
restriction of movements, and fatigue were all related to a 
degenerated bulging disc at C5-6 level.  The examiner noted 
that the veteran needed surgery to improve his present 
condition.   The examiner indicated that under the present 
circumstances it would be difficult for the veteran to carry 
out his duties.  The examiner noted that the veteran had a 
serious neck problem and that it might be dangerous for the 
veteran to drive a car.  

On VA neurological examination in September 2000, the VA 
examiner noted that she had examined the veteran's claims 
file.  The veteran's primary complaint was chronic neck pain.  
The veteran asserted that he had experienced neck pain ever 
since 1986.  The veteran indicated that his neck pain had 
gotten worse and more debilitating over time.  The veteran 
was currently working at a corrections institute, where he 
had been employed for six years.  The veteran reported that 
his job was essentially a desk job.  He stated that he had 
not missed work up to that time due to his neck pain.  He 
stated that there were times that he would have liked to have 
stayed home because of his pain syndrome, but that he went 
ahead and went on to work.  The veteran further reported that 
he lived alone, managed all his household upkeep, and 
attended to all of his activities of daily living without 
assistance.  The veteran stated that he was able to drive a 
car, but his neck pain was aggravated by any jolting 
movements of the car.  He indicated that the pain was 
primarily localized to the neck.  He did state that the pain 
seemed to radiate throughout his body in various degrees of 
severity.  He reported that he always had an underlying 
"dull to numb" pain in his neck.  He indicated that 
sometimes he would have sharp, knife like pains during the 
course of the day.  Those sharp pains might radiate down his 
back into his shoulders, into his legs.  He reported that the 
sharp pains occurred at least ten times a day.  When asked if 
he had any problem with weakness, he stated that he felt like 
he was weak in his shoulders due to his inability to 
participate in physical exercise, but he did not give any 
history of a specific muscle weakness.  The veteran gave no 
physiologic description of radicular pain into his arms.  He 
described decreased sensation to temperature in his neck.  
The veteran did not take any medication on a regular basis 
for his neck pain.

On neurologic examination the veteran kept his head and neck 
in a straight, forward facing, midline posture.  Range of 
motion of the cervical spine was markedly restricted in 
flexion, extension, lateral rotation, and lateral flexion due 
to pain.  The veteran reported tenderness to palpation over 
the cervical spine without any reproduction of pain with 
palpation over the back.  The examiner did not appreciate any 
paraspinal muscle spasm.  There was no atrophy observed of 
the trapezius, supraspinatus, infraspinatus, or any of the 
muscles of the upper extremity.  There were no fasciculations 
noted.  There was normal muscle tone to passive range of 
motion of the upper extremities.  The veteran complained of 
neck pain whenever the arms were passively or actively moved 
above the shoulder level.  Muscle strength was 5/5 in all 
major muscles of the upper extremities.  Rapid finger tapping 
was done well bilaterally.  

On sensory examination the veteran described a decreased pin 
sensation on his upper fingers.  As the pin was taken up the 
arms, the veteran reported a gradual decrease in pin 
sensation the closer one got to his neck.  Pin sensation was 
intact in the legs bilaterally.  Position sense was exquisite 
in the hands.  The impression was chronic neck pain, without 
evidence of radiculopathy or myelopathy on examination.

The neurologic examiner stated that he did not appreciate any 
incoordination, weakened movement, or excess of fatigability.  
It was not feasible to state if there were additional degrees 
of limitation of motion on repeated use or during flare-ups 
on the examination.  The examiner was of the opinion that the 
veteran had exhibited that he was able to work in his current 
occupation as a corrections officer for six years and that he 
had not missed work due to his neck pain.  However, the 
veteran did report that if it were not for the neck pain, he 
would not have gone into his current occupation willingly.  
The veteran reported that his goal had been to pursue an 
occupation in construction engineering and he reported that 
because of his chronic pain, he was unable to pursue that 
occupation.  The veteran stated that he had been unable to 
engage in construction engineering because of the physical 
requirements of walking on uneven ground and having to move 
from location to location.  The examiner finally noted that 
the veteran's sensory loss was suggestive of an 
intramedullary pattern, but that there was no objective 
findings to support that.

I.  Entitlement to a higher rating prior to April 10, 1996.

As noted above, the veteran was assigned a 10 percent 
disability rating for residuals of a neck injury, effective 
from April 17, 1990.  By rating action in May 1996, the 
veteran's disability rating was increased to 30 percent, 
effective from April 10, 1996.  The veteran maintains that 
his neck disability has been just as disabling all along and 
that he is entitled to a 30 percent rating from the initial 
grant of service connection. 

The disability at issue is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  Pursuant to that Diagnostic 
Code, a rating of 10 percent is warranted for slight 
limitation of motion of the cervical spine.  A 20 percent 
rating requires moderate limitation of motion of the cervical 
spine.  A 30 percent rating requires severe limitation of 
motion of the cervical spine.  

The medical evidence of record prior to the April 10, 1996 is 
conflicting as to the severity of the veteran's neck 
disability.  Several of the examinations revealed the veteran 
to have full range of motion.  However, the report received 
from the veteran's chiropractor in August 1990 indicated that 
all ranges of motion of the veteran's neck were painful.  In 
his December 1990 report, the chiropractor noted that the 
veteran would not turn his neck, and general trunk motions 
were reduced.  Furthermore, the April 1991 VA examination 
report apparently indicates that the veteran had only a few 
degrees of cervical flexion and extension due to neck pain.  
Considering all doubt in favor of the veteran, the Board 
finds that the veteran has had flare-ups of his neck 
disability since the date of service connection, which result 
in functional impairment comparable to severe limitation of 
motion of the cervical spine, when pain is taken into 
consideration.  See Deluca v. Brown, 8 Vet. App. 202, 206 
(1995) (holding that 38 C.F.R. §§ 4.40, 4.45, were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separated from any consideration of the 
veteran's disability under the diagnostic codes.).  
Accordingly, the Board finds that the veteran is entitled to 
an increased initial rating of 30 percent from April 17, 
1990.

II.  Entitlement to a rating in excess of 30 percent.

The veteran also seeks a rating in excess of 30 percent for 
residuals of his neck injury.  The veteran's current 30 
percent disability evaluation is the maximum schedular 
evaluation available for limitation of motion of the cervical 
spine, unless functional impairment comparable to unfavorable 
ankylosis is demonstrated.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  A greater schedular evaluation may be assigned if 
a veteran has a demonstrable deformity of a vertebral body, 
unfavorable ankylosis of the cervical spine, or 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5287, 5293 (2001).  However, the medical evidence 
of record does not show the veteran to have any of such 
disabilities.  X-ray examinations of the cervical spine in 
August and December 1990, and April 1991, revealed no bony 
malformation, and revealed all discs and vertebrae appeared 
normal.  In May 1995, the clinical examiner opined that the 
veteran's history was not consistent with radiculopathy, and 
that an EMG study had been normal.  While it was noted on VA 
examination in October 2000 that an MRI was subjective for a 
symptomatic bulging disc at the C5-6 level, a VA neurologist 
had found in September 2000 that the veteran gave no 
physiologic description of radicular pain into his arms.  
There was no incoordination, weakened movement, or excess 
fatigue.  On sensory examination, at that time, the 
impression was chronic neck pain, without evidence of 
radiculopathy or myelopathy on examination.  Accordingly, the 
Board finds that the veteran does not meet the requirements 
for an increased initial rating in excess of 30 percent under 
any schedular criteria for rating the cervical spine.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  While the veteran has claimed that he was 
unable to go into the occupation of his choice due to his 
neck disability, the evidence reveals that the veteran works 
full time, that he has not missed any work due to his neck 
disability, and he has not ever been hospitalized due to the 
residuals of his neck injury.  The Board does not find that 
any unusual or exceptional disability factors have been 
presented.  Consequently an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2001). 

Since this appeal stems from the initial grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  Since the veteran has not met the requirements for a 
rating in excess of 30 percent for residuals of a neck injury 
at any time since the grant of service connection, higher 
staged ratings are not for application.  Id. 



ORDER

Entitlement to a 30 percent initial rating for residuals of a 
neck injury from April 17, 1990 is granted, subject to the 
law and regulations regarding the award of monetary benefits.

Entitlement to an initial rating in excess of 30 percent for 
residuals of a neck injury is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

